DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the after final amendment in which claims 1, 18, 19, 21, 22, 24, 27-29, 34-38 and 42 are amended, claim 3 is canceled. Thus claims 1, 2-7, 12, 15, 16, 18-19, 21-25, 27-32, 34-38 and 42-43 remain pending in the application.

Allowable Subject Matter
Claims 1, 2-7, 12, 15, 16, 18-19, 21-25, 27-32, 34-38 and 42-43 allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record does not teach or render obvious an apparatus as disclosed in claims 1 and 18 or a method as disclosed in claim 34.
Applicant’s arguments regarding the prior art rejections is persuasive. Regarding claim 1, the examiner agrees that the prior art reference Servidio (US Pat. No. 5,598,838) with Applicant’s arguments (pages 10-13 of the remarks) does not disclose where in the valve is controlled by change changing the speed of the blower. 
Regarding claims 18 and 34, the examiner agrees that as currently amended, the claims are not anticipated or rendered obvious by Servidio. The reference do not teach “wherein in the blocked-
Prior art reference to Chalvignac (US 2010/0024824) teaches an apparatus for controlling a supply of breathable gas (Fig. 9) with a controller (FIG 9: 41) a patient interface (fig. 9: 70) and a valve (Fig. 9: 1) configured to block and unblock fluid communication between a blower and patient interface. (Fig. 3, paragraph 50) Chalvignac further teaches that the valve is controlled by the speed of the blower. (Paragraph 76, only supplies during inspiration, paragraph 77, supplies in synchronism with the patient breathing and can control level of leakage to enable controlling the positive expiratory pressure)
Chalvignac does not teach that the valve blocks fluid communication between the sensor and the mask as required by claim 1. Instead Chalvignac teaches the valve contains the sensor and that the sensor is always in fluid communication with the mask.
Chalvignac does not disclose estimating gas pressure at the patient interface during a blocked condition of the conduit as required for claims 18 and 34. 
Thus as none of the prior art teaches all of the structural and functional limitations of the claims, the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785